The sole question is whether there was error in directing verdicts for the defendants on the ground that G. L. c. 162, § 18, bars the action. The plaintiff was an employee of Coleman which, under its contract with the Commonwealth to build substructures for a bridge across the Merrimack River, erected cofferdams into each of which concrete was poured from a “transit mix” truck on the river bank by means of a steel chute extending from the river bank to the cofferdam. Attached to the rear of the truck was a chute (four or five feet long) which was hinged so that it could be swung out from the truck and “lined up” with the steel chute, one end of which rested on I-beams on the river bank. There was thus gravity flow of the concrete from the truck to the cofferdam. Wilson was under contract to supply concrete to Coleman for the job. Coleman’s despatcher told Barton where to deliver concrete each day. The plaintiff's job was to guide the truck into position by hand signals to Barton and then to unfasten and swing out the truck chute. About 7 a.m. on August 28, 1962, while the plaintiff was going behind the stopped truck to unfasten the chute, the truck rolled back and injured him. It is undisputed that the injury took place in or about the premises where Coleman was doing its work, that both Coleman and Wilson are insured, that the plaintiff had not reserved his common law rights, and that he has received benefits under the act. We think it is plain that under G. L. c. 162, § 18, as construed and discussed in McPadden v. W. J. Halloran Co. 338 Mass. 189, there was “common employment.” The verdicts were correctly directed.

Exceptions overruled.